PER CURIAM.
This is an appeal from an order entered in the probate division granting appellee an extension of time for the filing of an independent action pursuant to Section 733.-705(3), Florida Statutes (1981). The motion for extension of time asserted “good cause” but stated no reasons or grounds whatsoever. The motion was not accompanied by any affidavit and the motion was heard solely on the argument of counsel. There was simply no good cause demonstrated in accordance with the dictates of established precedent on this subject. See In re Estate of Wilisch, 384 So.2d 223 (Fla. 3d DCA 1980), and In re Estate of Dezso, 382 So.2d 399 (Fla. 4th DCA 1980). The order extending the time for the filing of appellee’s independent action is thus vacated and set aside.
REVERSED.
LETTS, C.J., and BERANEK and HERSEY, JJ., concur.